DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 & 3-9 is/are rejected under 35 U.S.C. 102 (a)(1)/(a)(2) as being anticipated by Oguchi et al. (JP 2017211971) NOTE: All paragraph references refer to the attached ESPACENET translation.
Claims 1 & 9: Oguchi teaches a game table (Fig 2) having a plurality of betting areas (1-6) in which to place chips.  The game table includes a reading device (i.e., chip reading unit, ¶ 0006) that reads a placement sum from information on the chips placed in the betting areas (i.e., predetermined area).  There is a light-emitting unit (220) provided in each of the betting areas. (Each player area has a display (220). This display is a light emitting unit – displays emit light so that players may read them.)  There is a computer device (10) that manages the progress of a game. (¶ 0026) The computer device is caused to execute a function for managing the progress of the game. (¶ 0026) The computer also performs a function for calculating a payout sum corresponding to the outcome of the game (¶ 0069 describes calculating the chips to be distributed when the player wins a game.) There is a function for executing light-emission control on the notification unit in accordance with the result of a comparison between the payout sum and the placement sum. (¶ 0059 discloses generating an error output to the display (220) to when the amount to be paid do not match the actual amount paid.)  Paragraph 0071 teaches displaying a winning amount on display (220) when the game is won. Thus, Oguchi teaches a function for causing the light-emitting unit to emit light in a first mode when the game is won (i.e., as described in ¶ 0071); and a function for causing the liqht-emittinq unit to emit light in a second mode when there has been an error in the comparison (i.e., as described in ¶ 0059).
Claim 3:  There is a function for causing the light-emitting unit to emit light in a third mode when the game is lost. (The amount to be subtracted is displayed. ¶ 0071) There is a function for causing the light-emitting unit to emit light in a fourth mode once the placed chips have been collected.  (The amount to be updated is changed when the chips have been collected. (¶ 0082) This is displaying a fourth mode once the placed chips have been collected.)
Claim 4:  There is a function for causing the light-emitting unit to emit light in a fifth mode when the game ends in a tie. (¶ 0080 discloses a signal when the game is a tie.) There is a function for causing the light-emitting unit to emit light in a sixth mode once the placed chips have been collected.  (The amount to be updated in the event of a tie is changed when the chips have been collected. (¶ 0082) This is displaying a sixth mode once the placed chips have been collected.)
Claim 5:  The light emitting unit (220) provided in the betting area.  (Fig 7)
Claim 6:  The system displays amounts bet for each station. (¶ 0051) This is a function for specifying the betting area in which the largest placement sum has been placed during a betting period and a display function for displaying the specified betting area.  
Claim 7:  Chip identification information (i.e., RFID information, ¶ 0025) is assigned to the chip, and the placement sum is determined by referring to a first database defining a correspondence relationship between the chip identification information and an allocated sum.  (¶ 0029 describes checking the RFID chip information against data stored on server (10) to determine is the chip is valid and then updating the sum. This is determining the placement sum by referring to a first database defining a correspondence relationship between the chip identification information and an allocated sum.)
Claim 8:  Area identification information is assigned to the betting area. (Each betting area has its own chip reader.  (¶ 0029) The validity of the chips placed in the betting area is determined by referring to a second database defining a correspondence relationship between the chip identification information and the area identification information.  (¶ 0051 describes displaying the amount bet by the user in a particular betting area and determining if the chips placed in the betting area belong to the user. This can only be accomplished if the system has a database that ties the user with the chip identifier.)
Response to Arguments
Applicant's arguments filed 13 July 2022 have been fully considered but they are not persuasive. 
Applicant’s arguments are drawn to the amended claims and are answered in the rejection above. It should be noted that a display like the one disclosed by Oguchi (220) emits light. Therefore, Oguchi anticipates the claimed invention. Applicant could amend the claims to recite “indicator lamps” as described in ¶ 0034 of Applicant’s specification. While this would overcome the current rejection, it s unlikely to result in allowance.  For instance, Stevers et al. (United States Pre-Grant Publication 2016/0110942) activates indicator lamps in different colors to indicate different game conditions. Either alone, or in combination with Oguchi, it would either anticipate or render obvious the use of indicator lamps to signal the claimed game conditions.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached for other casino tables that use indicator lamps to signal game conditions.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORBETT B COBURN whose telephone number is (571)272-4447. The examiner can normally be reached M-F 8-4 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CORBETT B. COBURN
Primary Examiner
Art Unit 3715



/CORBETT B COBURN/Primary Examiner, Art Unit 3799